 PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                             FILED IN THE
                                                                                                    U.S. DISTRICT COURT
                                                                                              EASTERN DISTRICT OF WASHINGTON
                                                             for
                                            Eastern District of Washington                     Feb 03, 2020
                                                                                                   SEAN F. MCAVOY, CLERK



 U.S.A. vs.                     Jim, Tyler Clint                         Docket No.          0980 1:19CR02024-SAB-1


                                 Petition for Action on Conditions of Pretrial Release

        COMES NOW Linda Leavitt, PRETRIAL SERVICES OFFICER, presenting an official report upon the conduct
of defendant Tyler Clint Jim, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge
Mary K. Dimke, sitting in the court at Yakima, Washington, on the 10th day of July 2019, under the following conditions:

Standard Condition #9: Defendant shall refrain from use or unlawful possession of a narcotic drug or other controlled
substances as defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with Federal
law. Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana
under state law.

Special Condition #7: Defendant shall be subject to portable Breathalyzer testing up to six times per day. The portable
Breathalyzer testing unit shall be set up and paid for by the defendant. Until the device is activated, defendant is required
to report for daily testing with the Probation Office, at the discretion of the Probation Officer.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #3: Tyler Clint Jim is alleged to have consumed marijuana on or about January 23, 2020.

On July 11, 2019, the conditions of pretrial release supervision were reviewed and signed by Mr. Jim. He acknowledged
an understanding of his conditions, which included standard condition number 9.

On January 30, 2020, the below said officer received results from a random urine sample collected at Merit Resource
Services dated January 23, 2020, reflecting a positive reading for marijuana. The below said officer also received an
admission/denial report reflecting Mr. Jim denying the marijuana use.

Violation #4: Tyler Clint Jim is alleged to have skipped his required Breathalyzer testing on January 31, 2020, between 7
a.m. and 8 a.m.

On July 11, 2019, the conditions of pretrial release supervision were reviewed and signed by Mr. Jim. He acknowledged
an understanding of his conditions, which included special condition number 7.

On July 12, 2019, confirmation was received from Smart Start indicating the defendant enrolled in their Breathalyzer testing
program.

On January 31, 2020, this officer received the daily testing summary report from Smart Start regarding Breathalyzer results
for the above-noted day. The summary reports indicated the defendant skipped his Breathalyzer test during the 7 a.m. to
8 a.m. testing period on January 31, 2020.

This officer contacted Mr. Jim on January 31, 2020, asking why he skipped his Breathalyzer test. Mr. Jim stated, "I was busy
getting ready for work and someone syphoned gas out of my car. I was trying to get to work but my uncle had my truck and
I forgot until I walked back into the house".
  PS-8
  Re: Jim, Tyler Clint
  February 3, 2020
  Page 2
  PRAYING THAT THE COURT WILL INCORPORATE THE ABOVE ALLEGATIONS WITH THE PETITION
                       CURRENTLY PENDING BEFORE THE COURT

                                                                      I declare under the penalty of perjury
                                                                      that the foregoing is true and correct.
                                                                      Executed on:         February 3, 2020
                                                            by        s/Linda J. Leavitt
                                                                      Linda Leavitt
                                                                      U.S. Pretrial Services Officer


THE COURT ORDERS

[ ]      No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ X]     The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ X]     Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                        Signature of Judicial Officer
                                                                         2/3/2020

                                                                        Date
